Citation Nr: 1724166	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to veteran status.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from March 12, 1972 to April 10, 1972.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from May 1969 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2014.  A transcript of that hearing is of record.

The November 2009 rating decision denied service connection for a heart disorder, an acquired psychiatric disorder, a respiratory disorder, a blood disorder, an enlarged prostate, and a skin disorder.  A June 2013 statement of the case continued to deny the Veteran's service-connection claims and the issue of entitlement to veteran status was also denied.  In A July 2013 VA Form 9 - Appeal to Board of Veterans' Appeals, the Veteran specifically appealed only the issue of entitlement to veteran status.  As such, the only issue before the Board is entitlement to veteran status.


FINDING OF FACT

The Veteran had active service in the Navy from March 12, 1972, to April 10, 1972.


CONCLUSION OF LAW

The criteria for establishing Veteran status for the purpose of eligibility for VA disability compensation benefits have been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.1.


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to establish basic eligibility for VA disability compensation, it must first be determined if the Veteran is "veteran," as defined by the laws and regulations.  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d). 

The Veteran's service records show that he had active service from March 12, 1972, to April 10, 1972.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (service on active duty alone is sufficient to meet the statutory definition of veteran).

As the Veteran had active service during his long and honorable military career, the criteria for veteran status have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Veteran status is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


